Citation Nr: 0600808	
Decision Date: 01/11/06    Archive Date: 01/19/06

DOCKET NO.  99-10 104	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




INTRODUCTION

The veteran served on active duty from October 1952 to August 
1953.  He died in November 1996, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied the benefit sought on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

The record reflects that the appellant's claim was denied as 
not well-grounded in a July 1997 rating decision.  During the 
course of this appeal, the Veterans Claims Assistance Act of 
2000 (the VCAA) was enacted and one of the things that the 
VCAA did was remove the need to submit a well-grounded claim.  
The VCAA requires that a claimant be provided notice of her 
rights and responsibilities under that Act so that she will 
be aware of the evidence needed to substantiate her claim and 
the duties of VA to assist with the development of the claim.  
Unfortunately, this claimant has not been provided VCAA 
notice and this matter must be remanded to ensure that proper 
notice is given even though the appellant has made it very 
clear in her correspondence that she desires a decision in 
this matter without future delay.


The record also reflects that the appellant requested a 
hearing before the Board in her VA Form 9, Appeal to Board of 
Veterans' Appeals, submitted in May 1999.  Although the RO 
sent the appellant a letter advising her of her hearing 
options and advising that a hearing before a travelling 
section of the Board would be scheduled at the RO if she did 
not respond, such a hearing has not been scheduled.  The 
appellant has not withdrawn her request for hearing 
notwithstanding her assertion that she desires a decision in 
this matter without future delay.  Thus, upon remand, the 
appellant should be requested to advise VA as to her desire 
to have a personal hearing scheduled.

The Board also notes that The American Legion submitted a 
Written Brief Presentation on behalf of the appellant in 
November 2005.  There is no appointment notice of record to 
show that the service organization is authorized to represent 
the appellant.  As such, upon remand, the appellant should be 
requested to clarify whether she has a representative.

Therefore, this matter is remanded for the following action:

1.  Provide the appellant proper VCAA 
notice advising of her rights and 
responsibilities as well as the 
responsibilities of VA.  Perform any 
development indicated by the response 
from the appellant.

2.  Request that the appellant clarify if 
she is represented in this matter.  If 
she has a representative, request that a 
proper appointment notice be submitted.

3.  Request that the appellant clarify 
her desire to have a personal hearing.  
If she does not respond, schedule the 
requested hearing before the Board to be 
held at the RO.

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the appellant and 
her representative, if any, should be 
furnished a Supplemental Statement of the 
Case, and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to cure procedural defects and 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

